Citation Nr: 0915240	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for rectal cancer to 
include as secondary to radiation therapy for service-
connected prostate cancer and as due to exposure to Agent 
Orange.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1965 to September 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2006 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In September 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  

In November 2008, the Veteran submitted additional evidence 
and waived the right to have the additional evidence 
considered by the RO.  38 C.F.R. § 20.1304(c). 

In January 2009, the Board requested a medical opinion from 
the Veterans Health Administration (VHA).  A copy of the 
opinion was sent to the Veteran and his representative.  In 
response, the Veteran submitted a medical article and 
additional argument.  The Veteran's representative waived the 
right to have the additional evidence considered by the RO.  
38 C.F.R. § 20.1304(c). 


FINDING OF FACT

Rectal cancer was not affirmatively shown to have been 
present during service, and rectal cancer, first manifested 
after service beyond the one-year presumptive period for a 
chronic disease; it is unrelated to an injury, disease or 
event during service, including exposure to Agent Orange; 
rectal cancer is not proximately due to or made worse by 
service-connected prostate cancer or by radiation therapy for 
service-connected prostate cancer, and rectal cancer is not a 
disease subject to presumptive service connection due to 
exposure to Agent Orange. 




CONCLUSION OF LAW

Rectal cancer was not incurred in or aggravated by service 
and service connection for rectal cancer may not be presumed 
based on the one-year presumption for a chronic disease; 
rectal cancer is not caused or aggravated by 
service-connected prostate cancer or radiation therapy for 
service-connected prostate cancer; and service connection may 
not be presumed based on exposure to Agent Orange. 
38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 1.17, 3.303, 3.307, 3.309, 3.310 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Veteran was provided with pre-adjudication VCAA notice by 
letter, dated in March 2006.  He was notified of the evidence 
needed to substantiate the claim of secondary service 
connection, namely, that a service-connected disability 
either caused or aggravated the claimed disability.  

The Veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit other records not in the custody of 
a Federal agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication notice); and of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for direct service connection). 

To the extent that the VCAA notice did not include the type 
of evidence to substantiate direct service connection, at 
this stage of the appeal, when the Veteran already has notice 
of the law regulations, pertaining to direct service 
connection, which were cited in the statement of the case, a 
reasonable person could be expected to understand from the 
statement of the case what type of evidence was needed.  For 
this reason the content error did not affect the essential 
fairness of the adjudication, rebutting the presumption of 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881, 888-
90 (2007).



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The service treatment records have been obtained 
and VA records have been obtained, as have private medical 
records regarding treatment and evaluation for prostate and 
rectal cancers.  

VA has conducted the necessary medical inquiry in an effort 
to substantiate the claim by obtaining a medical opinion from 
the Veterans Health Administration (VHA). 

The Veteran's representative argues that the VHA medical 
opinion did not address whether the prostate cancer had 
metastasized to the rectum.  As there is no competent 
evidence of metastasis in the record, any opinion from a 
medical expert would be purely speculative and not based on 
the evidence of record.  Accordingly, the Board rejects the 
request for a second VHA advisory opinion. 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The Veteran was born in December 1944.  The treatment records 
are negative for rectal cancer. 

In a rating decision in January 2004, the RO granted 
presumptive service connection under 38 U.S.C.A. § 1116 for 
adenocarcinoma of the prostate due to exposure to certain 
herbicides in Vietnam, where the Veteran served as a Combat 
Medic. 

Private medical records show that prostate cancer was 
diagnosed by biopsy in October 1997.  In February 1998, 96 
radioactive seeds of Iodine-125 were implanted, totaling 33.6 
millicuries.  In January 2003, there was a history of a 
grandparent, who at age 33 had died of colon cancer.  VA 
records show that in March 2004 the Veteran had had a benign 
polyp removed.  Private medical records show that in February 
2005 the Veteran's last sigmoidscopic evaluation had been in 
2001.  In December 2005, polyps were found in the colon and 
in the anal verge on a sigmoidoscopic study.  The 
pathological diagnosis was rectal adenocarcinoma. 

In February 2006, a private physician stated that patients 
with prostate cancer are known to have a very slightly 
greater risk of colon and rectal cancer.  

In a statement in April 2006, a VA urologist stated that it 
was possible that the Veteran's radiation treatment caused 
his rectal cancer and that the association between radiation 
treatment and rectal cancer is well-documented in the medical 
literature.  

In September 2008, the Veteran testified that prostate cancer 
was diagnosed in 1997 and that radiation seeds were implanted 
in February 1998.  He stated that he felt that the radiation 
seeds caused rectal cancer, which was diagnosed in December 
2005.  The Veteran stated that physicians had informed him 
that the rectal cancer could have been caused by the 
radiation seeds because the prostate is physically situated 
near the rectum.  

In January 2009, the Board requested a medical opinion from 
the Veterans Health Administration.  The question posed was: 

Whether it was at least as likely as not that the 
type of rectal cancer shown in this case was due 
to the implantation of radioactive seeds for 
treatment of the service-connected prostate 
cancer? 



In February 2009, in response, the VA physician reported that 
the weight of evidence strongly supports that the rectal 
adenocarcinoma was unrelated to the placement of radioactive 
seeds for the treatment of prostate cancer, and more likely 
than not the adenocarcinoma occurring at the anal verge was 
unrelated to I-125 therapy (irrespective of whether one 
considers the polyp to have occurred in the colon, rectum, or 
anus).  

The VA physician explained that the conclusion was based on 
the short latency (less than 10 years) between radiotherapy 
treatment and the development of carcinoma in the 
gastrointestinal tract; history of colorectal polyps prior to 
the diagnosis of adenocarcinoma in 2005, and a history of 
colorectal cancer in a family member before age 40, which 
supported an inherent predisposition to colorectal cancer 
that existed prior to exposure to radiotherapy. 

The Veteran submitted a medical article that found limited or 
conflicting evidence as to exposure to herbicides and the 
development of colorectal cancer. 

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.

Where a veteran who served for ninety days or more develops 
cancer, a chronic disease, to a degree of 10 percent or more 
within one year from separation from service, service 
connection may be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service. 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).



Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.  

Analysis

Direct Service Connection and the Presumption of Service 
Connection for Rectal Cancer as a Chronic Disease 

On the basis of the service treatment records, rectal cancer 
was not affirmatively shown to have had onset during service 
and direct service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established.

And as there is no competent evidence either contemporaneous 
with or after service that rectal cancer was noted during 
service, that is, observed during service, the principles of 
service connection pertaining to chronicity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, the record shows that rectal cancer was first 
diagnosed in 2005, which is well beyond the one year 
presumptive period following service in 1968 for rectal 
cancer as a chronic disease under 38 U.S.C.A. § 1112, 
38 C.F.R. §§ 3.307, 3.309. 

Excluding exposure to Agent Orange, which is addressed 
separately, there is no competent evidence that rectal 
cancer, first diagnosed after service, is otherwise directly 
related to an injury, disease, or event of service origin 
under 38 C.F.R. § 3.304(d).  



Secondary Service Connection Due to Prostate Cancer 

On the question of whether rectal cancer was caused or 
aggravated by prostate cancer, the evidence favorable to the 
claim consists of a statement in February 2006 by a private 
physician that patients with prostate cancer are known to 
have a very slightly greater risk of rectal cancer.  

With regard to a medical opinion, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach a conclusion.  
See Nieves-Rodriguez, 22 Vet. App. 295 (2008). 

As for the favorable medical opinion, as the opinion was 
expressed in terms of a bare conclusion "patients with 
prostate cancer are known to have a very slightly greater 
risk of rectal cancers" it is insufficient to allow the 
Board to make an informed decision as to what weight to 
assign the opinion because there is no analysis of the degree 
of the greater risk of rectal cancer, following prostate 
cancer, that is, how much greater risk, and a "very slightly 
greater risk" lacks specificity to warrant any evidentiary 
weight.  For this reason, the Board does not find the medical 
opinion persuasive on the question of secondary service 
connection, pertaining to whether rectal cancer was caused or 
aggravated by prostate cancer apart from radiation therapy, 
which is separately addressed. 

The evidence against the claim of secondary service 
connection, pertaining to whether rectal cancer was caused or 
aggravated by prostate cancer apart from radiation therapy, 
consists of the report of the VHA expert, who stated that 
compared to the general population an increased risk for 
rectal cancer has not been observed in the 5-9 year survivors 
of prostate cancer.  



The VHA expert cited a 2006 study of the National Cancer 
Institute that found the risk of rectal cancer did not differ 
significantly from the general population, following the 
diagnosis of prostate cancer, when rectal cancer was 
diagnosed 1-4, 5-9, or 10 years or greater, following the 
diagnosis of prostate cancer.  

The Board finds the VHA opinion, which opposes rather than 
supports the came, more persuasive than the favorable medical 
opinion on the question of secondary service connection 
because the VHA opinion integrates the significant clinical 
data in this case (the diagnosis of rectal cancer in 2005 
about 8 years after the Veteran was diagnosed with prostate 
cancer 1997, when he was 54 years of age), and findings in 
the medical literature, citing a 2006 study of the National 
Cancer Institute that found the risk of rectal cancer did not 
differ significantly from the general population, when rectal 
cancer was diagnosed 1-4, 5-9, or 10 years or greater, 
following the diagnosis of prostate cancer.  Stated 
differently, the VHA opinion is specific as to the degree of 
risk of rectal cancer, following the diagnosis of prostate 
cancer, that is, not significantly different that the risk 
found in the general population, based on a review of medical 
literature relevant to the nexus question, where the private 
medical opinion lacks specificity or a review of medical 
literature. 

Secondary Service Connection
Due to Radiation Therapy for Prostate Cancer

On the question of whether rectal cancer was caused or 
aggravated by radiation therapy, implanted radioactive seeds 
of I-125, for prostate cancer, the evidence favorable to the 
claim consists of a statement in April 2006 by a VA 
urologist, who stated that it was possible that the Veteran's 
radiation treatment caused rectal cancer and that the 
association between radiation treatment and rectal cancer is 
well-documented in the medical literature.  



As for the favorable medical opinion, as the VA urologist 
expressed the opinion that it was possible that the Veteran's 
radiation treatment caused rectal cancer, an opinion 
expressed in the term of possibility is too uncertain to 
support a finding of nexus between radiation therapy for 
prostate cancer and rectal cancer in the absence of an 
analysis of the significant facts in the case, namely, a 
latency of less than 10 years between radiotherapy treatment 
and the development of rectal cancer, and other risk factors, 
namely, a history of a benign polyp, prior to the diagnosis 
of adenocarcinoma in 2005, and a history of colorectal cancer 
in a family member prior to the age of 40.  

Also as for the association between radiation treatment and 
rectal cancer in the medical literature, there was no 
citation to a specific medical study or analysis of the 
degree of the association between radiation treatment and 
rectal cancer, that is, to what degree, and "an 
association" lacks specificity to warrant any evidentiary 
weight.  For this reason, the Board does not find the medical 
opinion persuasive on the question of secondary service 
connection, pertaining to whether rectal cancer was caused or 
aggravated by prostate cancer due to radiation therapy.

The evidence against the claim consists of the report of the 
VHA expert, who stated that rectal cancer was unrelated to 
the I-125 therapy because of the short latency (less than 10 
years) between radiotherapy treatment and the development of 
rectal cancer, a history of a benign polyp on a 
sigmoidoscopic evaluation in 2001, prior to diagnosis of 
adenocarcinoma in 2005, and a history of colorectal cancer in 
a family member before age 40, which supported an inherent 
predisposition to colorectal cancer that existed prior to 
exposure to radiotherapy.  

The VHA expert cited two studies that compared rectal cancer 
in individuals with prostate cancer, which were treated with 
radiation therapy.  One study showed a 35 percent increase in 
the risk of rectal cancer in five years when compared to 
those treated with surgery.  In other study, there was an 
overly significantly increase risk of 70 percent of rectal 
cancer in five years when compared to those treated with 
surgery.  

The VHA expert found that the other factor in the second 
study was age at the time of the diagnosis of prostate cancer 
(less that 60 years, 60 to 69 years, or 70-79 years).  The 
VHA expert also found that neither study specifically 
calculated the risk among 5 to 9 year survivors.  The VHA 
expert concluded from the literature that there was a small 
possibility that rectal cancer, occurring 8 years after 
radiotherapy for prostate cancer, is related to radiation 
exposure. 

The VHA expert then explained that in the Veteran's case 
there were other important considerations, namely, the 
finding of a benign polyp during a sigmoidscopy in 2001 (3 
years after the I-125 seed implant), and because of the short 
latency period the likelihood of an etiological link to 
radiation therapy was virtually nil, but suggested that the 
Veteran had other risk factors for contributing to the 
development of rectal cancer that were unrelated to 
radiation. 

In addition, the VHA expert noted a history of colorectal 
cancer in a family member, which suggested the presence of an 
underlying genetic syndrome and raised the possibility of an 
inherited predisposition to rectal cancer. 

The Board finds the VHA opinion, which opposes rather than 
supports the claim,  more persuasive than the favorable 
medical opinion on the question of secondary service 
connection due to radiation therapy for prostate cancer 
because the VHA opinion integrates the significant clinical 
data in this case (the diagnosis of rectal cancer in 2005 
about 8 years after the Veteran was diagnosed with prostate 
cancer 1997, when he was 54 years of age, and other risk 
factors), and the findings in the medical literature, and 
while acknowledging a small possibility that rectal cancer, 
occurring 8 years after radiotherapy for prostate cancer, is 
related to radiation exposure, distinguished the Veteran's 
specific case as the Veteran had other risk factors for 
developing rectal cancer, namely, a benign polyp was found 3 
years after the radiation therapy and a family history of 
colorectal cancer, suggesting risk factors other than 
radiation therapy contributing to the development of rectal 
polyps. 




Veteran's Argument and Testimony  

The Veteran's representative argues that the VHA medical 
opinion did not address whether the prostate cancer had 
metastasized to the rectum.  As there is no evidence of 
metastasis in the record, any opinion from a medical expert 
would be purely speculative and not based on the evidence of 
record.  

In the absence of a medical evidence of metastasis, there is 
no possible association with the service-connected prostate 
cancer to warrant further development in the form of either a 
VA medical examination or medical opinion under the duty to 
assist.  38 C.F.R. § 3.159. 

To the extent the Veteran relates rectal cancer to radiation 
therapy for prostate cancer, rectal cancer is not a condition 
under case law that has been found to be capable of lay 
observation, and the determination as to the presence or 
diagnosis of such a disability therefore is medical in 
nature, that is, not capable of lay observation.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where, as here, there are questions of a medical diagnosis, 
not capable of lay observation, and of medical causation, 
that is, evidence of an association or link between rectal 
cancer and radiation therapy for prostate cancer, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion. 38 C.F.R. 
§ 3.159. 

And although the Veteran was trained as a Combat and hospital 
medic in service, it has not been established that the 
Veteran is qualified through education, training, or 
experience to render a diagnosis of a rectal cancer or to 
express an opinion of medical causation, that is, an 
association or link between rectal cancer and radiation 
therapy for prostate cancer. 

For this reason, the Board rejects the Veteran's statements 
and testimony as favorable competent evidence to support the 
claim that rectal cancer is due to radiation therapy for 
prostate cancer. 

As for the Veteran's testimony that physicians had informed 
him that the rectal cancer could have been caused by the 
radiation seeds because the prostate is physically situated 
near the rectum, such medical hearsay evidence is too 
attenuated and inherently unreliable to constitute medical 
evidence and the Board rejects the statement as favorable 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995). 

As the Board may consider only independent, competent medical 
evidence to support its findings on questions of a medical 
diagnosis, which is not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent evidence, and as there is no favorable, 
competent medical evidence for the reasons articulate, the 
preponderance of the evidence is against the claim of service 
connection for rectal cancer to include as secondary to 
radiation therapy for service-connected prostate cancer, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b)

Exposure to Agent Orange 

As for exposure to Agent Orange, a veteran who, during 
service, served in the Republic of Vietnam during the Vietnam 
era, beginning in January 1962 and ending in May 1975, as did 
the Veteran, shall be presumed to have been exposed during 
such service to certain herbicide agents, including an 
herbicide commonly referred to as Agent Orange.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to Agent Orange, certain diseases 
are presumed to have been incurred in service, even if there 
is no record of such disease during service. The list of 
diseases subject to presumptive service connection due to 
exposure to Agent Orange under 38 U.S.C.A. § 1116 and 38 
C.F.R. § 3.309 does not include rectal cancer.  And the 
Secretary of VA has determined that a presumption of service 
connection based on exposure to Agent Orange used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 72 Fed. Reg. 32,395 (2007).  For this 
reason, presumptive service connection for rectal cancer as 
due to exposure to Agent Orange under 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.309 is not established.  

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The evidence favorable to the claim of direct causation is a 
medical article, submitted by the Veteran, that found limited 
or conflicting evidence as to exposure to herbicides and the 
development of colorectal cancer. 

Under 38 U.S.C.A. § 1116(b)(3), an association between the 
occurrence of a disease in humans and exposure to an 
herbicide agent shall be considered positive if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against such an association.  



Under 38 U.S.C.A. § 1116(b) and 38 C.F.R. § 1.17, the 
Secretary of VA is required by law to issue a presumption of 
service connection when sound medical and scientific 
evidence, including reports of the National Academy of 
Sciences, show a positive association between a disease and 
exposure to Agent Orange so that the Veteran would have to 
produce medical or scientific evidence of equal or greater 
weight than that relied upon by the Secretary, including the 
reports of the National Academy of Sciences, in finding that 
no positive association exists between exposure to Agent 
Orange and an unlisted disease, such as rectal cancer.  

The medical article conclusion that there is limited or 
conflicting evidence as to exposure to herbicides and the 
development of colore
ctal cancer is not equal to or greater than the evidence 
relied upon by Secretary, including the reports of the 
National Academy of Sciences, in finding that no positive 
association exists between exposure to Agent Orange and 
rectal cancer.  

For this reason, the Board rejects the medical article as 
evidence that rectal cancer is actually caused by exposure to 
Agent Orange.  

As the preponderance of the evidence is against the claim 
that rectal cancer is caused by exposure to Agent Orange, the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for rectal cancer to include as secondary 
to radiation therapy for service-connected prostate cancer 
and as due to exposure to Agent Orange is denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


